 1                                                           The Honorable Ricardo S. Martinez
 2
 3
 4
 5
 6
 7
                              UNITED STATES DISTRICT COURT
 8                           WESTERN DISTRICT OF WASHINGTON
                                      AT SEATTLE
 9
10    UNITED STATES OF AMERICA,                    NO. CR16-173-RSM
11                                Plaintiff,       ORDER DENYING DEFENDANT’S MOTION
                                                   TO ARREST JUDGMENT AND SENTENCE
12                     v.
13    JEFFREY MARTIN SANDERS,
14                                Defendant.
15
16         This Court having reviewed the Defendant’s Motion to Arrest Judgment for Lack of
17 Jurisdiction (Dkt. 91), and the Government’s Response in Opposition to the Motion
18 (Dkt. 92), and Defendant’s Reply to Government’s Response (Dkt. 93), hereby denies the
19 motion because Defendant failed to move to arrest judgment within 14 days after he entered
20 his guilty pleas, as required by Fed. R. Crim. P. 34(b), and otherwise failed to show prejudice
21 resulting from any alleged failure to follow Fed. R. Crim. P. 10. Defendant entered guilty
22 pleas on March 10, 2017 (Dkt. 80), but did not file the instant motion until February 6, 2019,
23 almost two years later.
24         Further, even construing the underlying motion as a habeas petition under 28 U.S.C.
25 § 2255, it is time barred because it was not filed within the one-year period of limitations.
26 ///
27 ///
28



     ORDER DENYING DEF’S MOTION TO ARREST                                     UNITED STATES ATTORNEY
                                                                              700 STEWART STREET, SUITE 5220
     JUDGMENT; JEFFREY MARTIN SANDERS - 1                                    SEATTLE, WASHINGTON 98101-1271
     CR16-173-RSM                                                                     (206) 553-7970
 1 See 28 U.S.C. § 2255(f). Defendant’s time to file a motion under Section 2255 expired in
 2 late July 2018, more than six months before he filed the instant motion.
 3         For the foregoing reasons, Defendant’s Motion to Arrest Judgment is DENIED.
 4         DATED this 11th day of March, 2019.
 5
 6
 7
 8                                           A
                                             RICARDO S. MARTINEZ
 9                                           UNITED STATES DISTRICT JUDGE
10
11
12
13
14
     Presented by:
15
16 s/J. Tate London
   J. TATE LONDON
17
   Assistant United States Attorney
18
19
20
21
22
23
24
25
26
27
28



     ORDER DENYING DEF’S MOTION TO ARREST                                      UNITED STATES ATTORNEY
                                                                               700 STEWART STREET, SUITE 5220
     JUDGMENT; JEFFREY MARTIN SANDERS - 2                                     SEATTLE, WASHINGTON 98101-1271
     CR16-173-RSM                                                                      (206) 553-7970
